Citation Nr: 1302727	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to October 1955 and from October 1956 to October 1973.  The Veteran served in Thailand from May 1968 to June 1969 and in Guam from March 1966 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2011, the Veteran and his wife testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was before the Board in February 2012, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further procedural and evidentiary development.

In compliance with the February 2012 remand, the Appeals Management Center (AMC) requested that the Veteran provide approximate dates, location, and nature of his alleged herbicide exposure in Thailand.  After receiving the Veteran's response, the AMC referred the claim to the Joint Services Records Research Center (JSRRC) coordinator.  JSRRC responded that after extensive research, it was unable to locate the 1966 historical reports submitted by the 4133rd Bomb Wing.  The response explained that unit histories and supporting documents for Air Force units are in the custody of the Air Force Historical Research Agency, Maxwell Air Force Base, Alabama 36112.  These files often include historical reports.  JSRRC suggested that the AMC write to this office for further information concerning these records.  The AMC did not do this.  Instead, the AMC drafted a May 2012 memorandum explained that all efforts to obtain the needed information had been exhausted, and further attempts would be futile.  The Board disagrees.  The AMC has made no attempt to contact the Air Force Historical Research Agency in order to attempt to obtain the unit history of the 4133rd Bomb Wing.  In Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that VA has the duty to request information and pertinent records from other Federal agencies, when on notice that such information exists.  For this reason, the Board finds that a remand is needed.

Furthermore, additional evidence pertinent to the issue on appeal was added to the claims file subsequent to the October 2012 supplemental statement of the case.  Specifically, the Veteran submitted a statement in November 2012 with his response to the findings by the JSRRC.  As the Veteran has not waived agency of original jurisdiction consideration of the new evidence, this matter must be remanded for additional development.  38 C.F.R. § 20.1304(c) (2012).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC should contact the Air Force Historical Research Agency at Maxwell Air Force Base, Alabama 36112 and request the 1966 historical reports submitted by the 4133rd Bomb Wing.  The AMC should ask for unit histories and supporting documents for the Veteran's unit specifically for the time the Veteran served in Thailand (May 1968 to June 1969) and in Guam (March 1966 to September 1966).

2.  The AMC should ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


